NOTE: This order is nonprecedential.


     Winiteb ~tate5 ([ourt of ~eaI5
          for tbe jfeberaI ([irruit

       IN RE REMBRANDT TECHNOLOGIES, LP,
               PATENT LITIGATION

        REMBRANDT TECHNOLOGIES, LP AND
      REMBRANDT TECHNOLOGIES, LLC (DOING
           BUSINESS AS REMSTREAM),
               Plaintiffs-Appellants,
                            v.
    CABLEVISION SYSTEMS CORPORATION AND CSC
                 HOLDINGS, INC.,
                Defendants-Appellees,
                           AND

       ABC INC., CBS CORPORATION, AND NBC
         UNIVERSAL, INC. (NOW KNOWN AS
           NBCUNIVERSAL MEDIA, LLC),
                 Defendants-Appellees,
                           AND

    CENTURY-TCI CALIFORNIA COMMUNICATIONS,
     LP, CENTURY-TCI CALIFORNIA, LP, CENTURY-
    TCI DISTRIBUTION COMPANY, LLC, CENTURY-
           TCI HOLDINGS, LLC, PARNASSOS
          COMMUNICATIONS, LP, PARNASSOS
     DISTRIBUTION COMPANY I, LLC, PARNASSOS
     DISTRIBUTION COMPANY II, LLC, PARNASSOS
    HOLDINGS, LLC, PARNASSOS, LP, AND WESTERN
                NY CABLEVISION, LP,




)
REMBRANDT TECH v. CABLEVISION             2
                 Defendants-Appellees,
                         AND
 CHARTER COMMUNICATIONS OPERATING LLC
   AND CHARTER COMMUNICATIONS, INC.,
                 Defendants-Appellees,
                         AND
     COM CAST CABLE COMMUNICATIONS
      HOLDINGS, INC., COM CAST CABLE
      COMMUNICATIONS, LLC, COMCAST
        CORPORATION, COM CAST OF
  FLORIDA/PENNSYLVANIA, LP, COMCAST OF
PENNSYLVANIA II, LP, AND COMCAST OF PLANO,
                    LP,
                 Defendants-Appellees,
                         AND
                   COXCOM, INC.,
                  Defendant-Appellee,
                         AND
    FOX BROADCASTING COMPANY AND FOX
        ENTERTAINMENT GROUP, INC.,
                 Defendants-Appellees,
                         AND
        SHARP CORPORATION AND SHARP
         ELECTRONICS CORPORATION,
                 Defendants-Appellees,
                         AND
  TIME WARNER CABLE LLC, TIME WARNER
 CABLE, INC., TIME WARNER ENTERTAINMENT
        COMPANY, L.P., TIME WARNER
   ENTERTAINMENT-ADVANCEINEWHOUSE
 PARTNERSHIP, AND TIME WARNER NEW YORK
    3                           REMBRANDT TECH   v. CABLEVISION
          CABLE LLC (KNOWN AS TIME WARNER NY
                       CABLELLC),
                    Defendants-Appellees,
                                AND

        ADELPHIA COMMUNICATIONS CORPORATION,
          ADELPHIA CONSOLIDATION LLC, AMBIT
         MICROSYSTEMS, INC., CISCO SYSTEMS, INC.,
        MOTOROLA, INC., NETGEAR, INC., SCIENTIFIC
            ATLANTA INC., AND THOMSON, INC.,
                        Defendants.


                            2012-1022


       Appeal from the United States District Court for the
    District of Delaware in case no. 07-MD-1848, Chief Judge
    Gregory M. Sleet.


                          ON MOTION


                            ORDER
       Upon consideration of NBC Universal, Inc.'s unop-
    posed motion to reform the caption,
          IT Is ORDERED THAT:
        The motion is granted. The revised official caption is
    reflected above.




)
REMBRANDT TECH v. CABLEVISION                                4
                                  FOR THE COURT


      FEB 01 2012                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Paul B. Milcetic, Esq.
    Edward R. Reines, Esq.
    Jeremy S. Pitcock, Esq.
    John W. Shaw, Esq.                           FILED
                                         U.S. COURT OF APPEALS FOR
    Mark A. Perry, Esq.                     THE FEDERAL CIRCUIT
    Jeffrey H. Dean, Esq.
    Brian L. Ferrall, Esq.                   FEB 012012
    Mitchell G. Stockwell, Esq.
    Jeffrey B. Plies, Esq.                     JAN HORBAlY
    Richard H. Brown, III, Esq.                   CLERK
    David S. Benyacar, Esq.
s21